In an action to recover damages for personal injuries sustained by the minor plaintiff and for medical expenses, etc., of his mother, based inter alia on alleged negligence and breach of warranty, defendant Simplicity Manufacturing Company, Inc. appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County, entered February 24, 1972, as denied in part its motion to strike interrogatories propounded by plaintiffs. Order modified by adding thereto a provision that interrogatories numbered 3, 4, 5, 6, 26 and 27 also need not be answered. As so modified, order affirmed insofar as appealed from, without costs. In our opinion the interrogatories herein additionally struck are objectionable because they improperly inquire into the action and conduct of appellant occurring after the date of the subject injury and in no respect deal with any matter occurring prior thereto or relating thereto. Rabin, P. J., Hopkins, Martuscello, Latham and Christ, JJ., concur.